Title: From John Macpherson to John Adams, 27 December 1791
From: Macpherson, John
To: Adams, John,United States Senate


				
					
					Decembr 27 1791
				
				May it please the honourable Gentlemen of the Senate to peruse the following thoughts dictated by humanity & love of my Country. A few minutes since I told General Knox I wished to be sent against the Indians as soon as possible, & that I knew some of the Senate allso wished it. General Knox replyed then lett them send you I am your friend.Therefore Gentlemen, I hope you will be pleased to Consider my reasons for wishing to go against them in the Winter. In the Spring I make no dout but that many Tribes will join to pursue the advantage they Latly gained, & if so no doubt there will be great Carnage. Butt in the Winter they will be unprepared of Course easily subdued, and if treated with merciful humanity they may become our firm friends & allies.To go against them, with design to take their Land, or Property from them, I would not, to be made the sovereign Ruler of the whole Globe. To go against them to convince them of our superiority, only to make them our friends would give me pleasureI am Honourable Gentlemen / Your Obedient humble Servant
				
					John Macpherson
				
				
			